                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

 ANTWON FRENCH,                           )
 A.K.A. MARKELL MOORE,                    )
                                          )                Civil No.
       Plaintiff,                         )              20-cv-058-JMH
                                          )
 v.                                       )
                                          )
 DAVID BRYAN HESTER, ET AL.,              )         MEMORANDUM OPINION
                                          )              AND ORDER
       Defendants.                        )

                         ***       ***     ***     ***
      Antwon    French   is    a    resident      of     Lexington,   Kentucky.

Proceeding without a lawyer, French filed a civil rights complaint

with this Court in which he names two defendants:               (1) “Jefferson

County, [doing business as the] Lexington Police Department;” and

(2) Lexington Police Officer David Bryan Hester. [DE 1]. French’s

complaint is now before the Court on initial screening pursuant to

28 U.S.C. § 1915(e)(2).

      As an initial matter, there is some confusion regarding the

first defendant in this case. That is because the Lexington Police

Department is located in Fayette County, Kentucky, not Jefferson

County.   Ultimately, if French intended to name the Lexington

Police Department as a defendant, that is not a legal entity

capable of being sued.        See Matthews v. Jones, 35 F.3d 1046, 1049

(6th Cir. 1994) (“Since the Police Department itself is not an

entity which may be sued, [the county] is the proper party to

address   the    allegations       of    [the    plaintiff’s]    complaint.”);
Hornback v. Lexington-Fayette Urban Co. Gov’t, 905 F. Supp.2d 747,

749 (E.D. Ky. 2012).     If, on the other hand, French intended to

assert one or more claims against Fayette County or the Lexington-

Fayette Urban County Government, he makes no allegation that the

facts about which he complains are the product of a county or

municipal policy or custom.       Thus, French’s complaint fails to

state a claim for relief against the county or municipal government.

See Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir.

2005) (citing Monell v. New York City Dep’t of Soc. Servs., 436

U.S. 658, 690 (1978)).     As a result, the Court will dismiss the

first named defendant from this action.

     That said, the Court has conducted a preliminary review of

the rest of French’s complaint and concludes that it requires an

answer from the remaining defendant, Officer David Bryan Hester.

Since the Court granted French pauper status, the Clerk’s Office

and the United States Marshals Service (USMS) will serve the

defendant with a summons and copy of the complaint on French’s

behalf.    See Fed. R. Civ. P. 4(c)(3) and 28 U.S.C. § 1915(d).

     Accordingly, IT IS ORDERED as follows:

     (1)    French’s   claims   against   “Jefferson   County,   [doing

business as the] Lexington Police Department,” are DISMISSED.

As a result, the Clerk of the Court shall TERMINATE this defendant

from this action.



                                   2
     (2) The Deputy Clerk shall prepare a Service Packet for

service upon the remaining defendant, Officer David Bryan Hester.

The Service Packet shall include:

           a) a completed summons form;

           b) the complaint [DE 1];

           c) this Memorandum Opinion and Order; and

           d) a completed USM Form 285.

     (3) The Deputy Clerk shall send the Service Packet to the

USMS in Lexington, Kentucky, and note the date of delivery in the

docket.

     (4) The USMS shall personally serve the remaining defendant,

Officer David Bryan Hester, at the Lexington Police Department at

150 East Main Street, Lexington, Kentucky 40507.

     (5)   Finally,   French   must   immediately   advise   the   Clerk’s

Office of any change in his current mailing address.           If French

fails to do so, the Court will dismiss his case.

     This 18th day of February, 2020.




                                      3
